COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      The State of Texas V. Allen Tercero

Appellate case number:    01-14-00120-CR

Trial court case number: 10-DCR-056111

Trial court:              434th District Court of Fort Bend County

Date motion filed:        April 14, 2015

Party filing motion:      The State of Texas

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ _Evelyn v. Keyes___________________________________________
                     Acting for the Court

The en banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Huddle, and Lloyd.


Date: June 30, 2015